Title: From Thomas Jefferson to Robert Smith, 6 September 1802
From: Jefferson, Thomas
To: Smith, Robert


          
            Dear Sir
            Monticello Sep. 6. 1802.
          
          We have now authentic information from mr Simpson that the Governor of Tangiers has by letter informed him of the Emperor of Marocco’s permission to him to return for six months. this is a clear enough expression of his object, which is presents, and peace. on these we have time to consider. but this change in the state of things renders it proper that we should change our purpose of sending out the John Adams. the war being returned to it’s former state, with Tripoli only, we should return to our former plan & force there. the approach of winter too renders it really dangerous to have so many frigates in the Mediterranean. you know our conclusion, confirmed by the opinion of Dale was to leave two frigates only in that sea. however until we hear further as to Tunis, I propose no new orders except as to the John Adams. the New York of course is gone or going. it would not do to offer the gun carriages at present and until a firm peace be reestablished by new negociations. it will depend on these whether those carriages will now be desired by the emperor: and probably by that time other opportunities of sending them, if necessary, will occur. I suppose therefore we need not change our last determination of not sending them. this I submit to your consideration. Accept my affectionate salutations and esteem.
          
            Th: Jefferson
          
        